Citation Nr: 1333279	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis, claimed as due to exposure to asbestos and other chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record. 

In November 2011, the Board remanded the case for further development.  The matter is now ready for adjudication.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

A pulmonary disorder, diagnosed as chronic bronchitis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.


CONCLUSION OF LAW

A pulmonary disorder, diagnosed as chronic bronchitis, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R.  § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a June 2006 pre-rating letter  provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  As the Veteran's claim was adjudicated subsequent to this June 2006 letter-which meets the content of notice requirements described in post-2005 Dingess/Hartman and Pelegrini case law-such notice is not defective.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and the report of a January 2012 VA examination, ordered in connection with the Board's November 2011 remand.  The Board finds that this opinion is adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, personal statements and history, and provided a detailed rationale for the opinion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding this issue on appeal has been met.

Also of record and considered in connection with the claims are various statements, including hearing testimony, provided by the Veteran and by his representative, on his behalf.  

As indicated previously, the Board remanded the case for additional development in November 2011 in order to request that the Veteran identify any outstanding records and afford him a VA examination.  As such, in a November 2011 letter, the AOJ requested that the Veteran identify any outstanding records.  In response, the Veteran submitted additional private treatment records, and underwent a VA examination in January 2012, as discussed above.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, will proceed to a decision.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran is presumed sound upon entry into service except as to infirmities noted at the time of entrance examination or clear and unmistakable evidence of preservice disease or aggravation of such disease during service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his pulmonary disorder stems from exposure to asbestos while service in the Navy.  The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

Here, the first two elements of service connection, an in-service event and a present disability, are not in contention.  In-service asbestos exposure and exposure to chemicals is established based on being consistent with the Veteran's military occupational specialty as an Engine Man and his work in a shipyard, removing asbestos-lined pipes.  38 U.S.C.A. § 1154(a); VA Adjudication Procedure Manual Rewrite (M21-1MR).  Post-service treatment records reflect that the Veteran carries a diagnosis of chronic bronchitis.

However, the evidence of record fails to establish that the Veteran's pulmonary disorder is etiologically related to his in-service exposure to asbestos and other chemicals.

Service treatment records show that on the Veteran's June 1969 entrance examination, he indicated that he smoked too much and had a chronic cough, and the examiner's remarks include that the Veteran had a smoker's cough.  While the examiner recorded the Veteran's history of having a smoker's cough on his Report of Medical History completed on entrance, it was not clinically noted that the Veteran had a pre-existing pulmonary disorder, and his lungs and chest were found clinically normal.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a Veteran's account of preservice existence of a condition does not constitute evidence that the disorder in fact preexisted service).  Accordingly, the presumption of soundness attaches.

In December 1970, the Veteran was treated for a cold, with complaints of sinusitis and a cough.  The remainder of the Veteran's service treatment records are silent for any upper respiratory complaints, and at service separation, no lung or chest abnormalities were noted on clinical evaluation.

Post-service, the first documentation of a pulmonary disorder occurred in 2001, when it was noted that the Veteran had radiological features of asbestosis, as reported in an April 2002 private examination report. 

In addition to this April 2002 private examination report, the record includes VA examinations conducted in August 2006 and December 2007, all of which the Board previously noted in the November 2011 were inadequate for adjudication purposes.

Specifically, the April 2002 private examination indicates that the Veteran was "noted to have radiological features of asbestosis in 2001."  The physician noted review of a chest X-ray, interpreted by a B-reader as showing bilateral interstitial fibrosis consistent with asbestosis.  He then stated that, "based on [his] industrial history and abnormal chest x-ray, I believe that he does beyond a reasonable medical doubt, have evidence for underlying asbestosis related lung disease."

Here, the Board found that the April 2002 private examination and the Veteran's previous VA examinations are inadequate to thoroughly assess the Veteran's pulmonary disorder.  The April 2002 private examination noted that the Veteran may have been exposed to asbestos substantially longer after service, due to the Veteran's profession in the air and heating business, but did not distinguish as to whether the Veteran's current pulmonary disorder is a result of in-service or post-service asbestos exposure.  This examination also did not consider whether the Veteran's exposure to other chemicals in service could have caused his pulmonary disorder.  

VA examinations, performed in August 2006 and December 2007, recount that the Veteran is a former smoker, having quit 10 years prior to his 2006 VA examination, and are negative for any finding of an asbestos-related lung disease.  The examiners did not relate the Veteran's chronic bronchitis to asbestos exposure, however, they did not consider whether the Veteran's pulmonary disorder could be related to chemical exposure during service.  Additionally, as the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease (M21-1MR, pt. IV, subpt. ii, ch. 2, sec. C.9d), the Board recognized that a current examination could provide evidence regarding whether the Veteran currently has a pulmonary disorder due to exposure to asbestos or other chemicals.

Accordingly, the Veteran underwent another VA examination in January 2012 which included a review of the Veteran's claims file and medical record, his symptomatology, physical examination and pulmonary function testing.  A chest X-ray showed no change from X-rays taken in 2006 and 2007, and no evidence of asbestosis lung disease.  The examiner found that it was less likely than not that the Veteran suffers from asbestosis lung disease or chronic bronchitis related to fumes/ asbestosis exposure.  He reasoned that chest X-rays taken over the past six years showed no evidence of asbestosis lung disease.  He also stated that asbestosis exposure/lung disease does not cause chronic bronchitis, and that fume exposure while in service is also not related to the Veteran's productive cough.  The examiner explained that the Veteran's productive cough and chronic bronchitis had a late onset, which correlates to his smoking history.  Fume exposure, he said, would have caused significant bronchial injury and led to an earlier onset of a respiratory condition.

Regarding the April 2002 private examination which diagnosed asbestosis, the examiner said that follow-up X-rays contradict those findings, and show no progression, as would be expected if the Veteran had asbestosis lung disease in 2002.

Other evidence of record includes private treatment records, dated May 2005 through January 2012, which repeatedly show an absence of respiratory complaints, and include a May 2007 X-ray report showing no active cardiopulmonary disease and a June 2011 X-ray report, noting that the Veteran's lungs are clear, his heart is not enlarged, and pneumothorax and pleural effusion are absent.

Here, the Board accords the January 2012 VA examiner's opinion significant probative value on the question of etiology, as it reflects an opinion based on a thorough review of the Veteran's medical records and provides a rationale which discusses the Veteran's assertions and pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The January 2012 VA examiner's opinion addressed the private opinion provide in 2002 and gave reasons to explain why the Veteran did not have an asbestos- related disease.  The Examiner provided an alternative theory of etiology for the current pulmonary disorder.  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinion, and neither the Veteran nor his representative has identified an existing opinion by a competent professional to support the claim. 

The Board notes that the Veteran asserts that his pulmonary disorder is due to his military service, specifically, his asbestos exposure.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's pulmonary disorder and any instance of his military service, to include asbestos exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Board further notes that the clinical diagnosis of asbestosis requires radiographic evidence of parenchymal disease.  There is no indication that the Veteran possesses the requisite medical knowledge to administer or interpret such testing.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  

Accordingly, the Board finds that the claim for service connection for a pulmonary disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis, claimed as due to exposure to asbestos and other chemicals, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


